Case: 17-14972     Date Filed: 05/08/2020   Page: 1 of 3



                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-14972
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 5:15-cv-00395-MTT-MSH



WASEEM DAKER,

                                                                 Movant-Appellant,

                                      versus

WARDEN GREGORY MCLAUGHLIN,
Macon State Prison,
TREVONZA BOBBITT,
Tier II Officer, Macon State Prison,
KENDRICK WILKINSON,
Tier II Officer, Macon State Prison,
STEPHEN BOSTICK,
Tier II Counselor, Macon State Prison,
LIEUTENANT DOMINICO DEMUNDO,
Macon State Prison, et al.,

                                                             Defendants-Appellees,

TRACY McINTOSH,
Tier II Unit Manager, Macon State Prison, et al.,

                                                                         Defendants.
               Case: 17-14972     Date Filed: 05/08/2020    Page: 2 of 3



                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Georgia
                          ________________________

                                    (May 8, 2020)

Before WILSON, WILLIAM PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Waseem Daker, a Georgia prisoner, appeals pro se the denial of his motion

to intervene, Fed. R. Civ. P. 24, in a civil-rights action, 42 U.S.C. § 1983, filed by

an inmate, Todd Upshaw, at another Georgia prison. Daker argues that the district

court erred in ruling that he lacked a sufficient interest in Upshaw’s lawsuit and

that, under the Prison Litigation Reform Act, 28 U.S.C. § 1915(b), he was not

entitled to intervene without first paying a filing fee. Because the district court

committed no error, we dismiss Daker’s appeal.

      We have provisional jurisdiction under the “anomalous rule” to review an

order denying intervention. Fed. Sav. & Loan Ins. Corp. v. Falls Chase Special

Taxing Dist., 983 F.2d 211, 214 (11th Cir. 1993) (quotation marks omitted). If the

decision was correct, we must dismiss the appeal for lack of jurisdiction. See id. If

the district court erred, we retain jurisdiction and must reverse. Id. We review a

denial of a motion to intervene de novo and subsidiary findings of fact for clear




                                           2
              Case: 17-14972     Date Filed: 05/08/2020   Page: 3 of 3



error. Tech. Training Assocs. v. Buccaneers Ltd. P’ship, 874 F.3d 692, 695 (11th

Cir. 2017).

      The district court committed no error. Daker moved to intervene after the

district court had already granted summary judgment in favor of the officials in

Upshaw’s action, and Daker’s complaint alleged different wrongs about different

incidents at a different prison. And under our precedent, Hubbard v. Haley, 262

F.3d 1194, 1197 (11th Cir. 2001), Daker was not entitled to circumvent the

requirement that he pay a filing fee, 28 U.S.C. § 1915(b), by intervening in another

prisoner’s lawsuit.

      APPEAL DISMISSED.




                                         3